Title: To James Madison from Andrew Moore, 11 February 1809
From: Moore, Andrew
To: Madison, James



Sir
Washington Feby. 11th. 1809.

We are told that Governor Williams of the Mississippi Territory has resigned.  The Divisions which we have heard to have subsisted during Governor Williams’s Administration, between that Gentleman and his Friends, and many of the Citizens and which we have Reason to believe had produced much Heat & Animosity, makes it desireable that his Successor should be of a Character not only calculated to heal those Divisions but Possessing Talents & Capacity to see & promote the Happiness of the people and Firmness to make the Laws respected.
We believe that Major David Holmes is a Person of the Description we have mentioned and under this Impression think we shall serve both the Genl. Government & the Territory in some Measure by presenting him to you for the Office in Question.  Our particular Knowledge of Mr. Holmes have afforded the fullest Means of Knowing his affable Manners, his mild Temper and conciliating Character.  We have the highest Sense of his Honor & Probity; and of his Understanding & Firmness being within public Observation it is unnecessary for us to speak.
We have Nothing to add but that we sincerely believe, a more fit Person for Governor of the Mississippi Territory than the Gentleman above named would not be easily found.  We are Sir with the highest Respect Your mo. obt. Servts.

Andrew Moore
Danl. Smith
B: Thruston
P. Goodwyn
J. Wharton
J. Franklin
Wm: Blackledge

